Citation Nr: 0815343	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation for residuals of a left hernia 
repair and left inguinal nerve resection, pursuant to the 
provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to August 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on December 6, 2004.  A copy of the 
hearing transcript has been associated with the file.

In December 2004, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  In July 2000, after being advised of the risks and 
benefits and giving his informed consent, the veteran had 
surgery at the VA Medical Center (VAMC) in Memphis, 
Tennessee, to repair a left inguinal hernia.

2.  In December 2000, the veteran underwent nerve resection 
surgery to alleviate pain caused by entrapment of the 
ilioinguinal and iliohypogastric nerves.  The veteran was 
informed of the risks and benefits and gave his informed 
consent to the procedure.

3.  Since the December 2000 surgery, the veteran has 
experienced pain in the left inguinal region, radiating to 
the left gluteal region and down the left lower extremity. 

4.  A preponderance of the evidence is against a finding that 
the residuals of the surgeries are the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or the result of an 
event not reasonably foreseeable, as a result of VA 
treatment. 
 
CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability following VA treatment is not warranted.  38 
U.S.C.A. §§ 1151, 7104 (West 2002); 38 C.F.R.       § 3.361 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated November 2002 and January 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for disability compensation under 
38 U.S.C.A. § 1151; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claim.  Because disability compensation 
under 38 U.S.C.A. § 1151 is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



The Board notes that fully satisfactory notice was not 
delivered until January 2005, after the claim was originally 
adjudicated.  However, the RO subsequently readjudicated the 
claim based on all the evidence in June 2005.  The veteran 
was able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claim.  

Pursuant to the Board's remand, in January 2005, the veteran 
was asked to identify all VA and non-VA providers who had 
treated him for residuals of his surgeries and to provide 
authorization to obtain additional records from Dr. C., who 
had treated the veteran for pain at the University of 
Tennessee Health Sciences Center.  There was no response from 
the veteran.

The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran has declined to 
authorize VA to obtain the identified records, the Board is 
satisfied that the duties to notify and assist have been met.

Legal Criteria

A veteran may be awarded compensation for additional 
disability, not the result of his willful misconduct, if the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (1) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA  
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.   

To determine whether additional disability exists within the 
meaning of 38 U.S.C.A. § 1151, the veteran's condition 
immediately prior to the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based is compared to his or 
her condition after such care, treatment, examination, 
services, or program has been completed.  Each body part or 
system involved is considered separately.  38 C.F.R. § 
3.361(b).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R.       § 
3.361(c) (1).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. §  
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or  
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's  
representative's, informed consent.  38 C.F.R. § 3.361(d)(1).   

Factual Background

In July 2000, the veteran underwent elective surgery at the 
VA Medical Center (VAMC) Memphis for left inguinal hernia 
repair.  Following the surgery, the veteran complained of 
sharp pain in the area of the surgery, and entrapment of the 
ilioinguinal nerve was suspected.  In December 2000, another 
surgical procedure was performed, and the ilioinguinal nerve 
and iliohypogastric nerve were resected in an effort to 
relieve the veteran's pain.  Since then, the veteran has 
continued to report intense pain in the left inguinal area, 
which radiates to the left gluteal area and then downward 
along the back of his left leg.  

The veteran has contended that his current disability is the 
result of lack of proper skill on the part of VA medical 
staff.  Specifically, it is his understanding that his July 
2000 hernia repair surgery was performed by four medical 
students who were untrained in surgery.  He has also stated a 
belief that more nerves than medically necessary were 
resected in the December 2000 surgery.  

According to the veteran, the residuals of his surgeries are 
chronic low back pain, chronic left inguinal pain and 
erectile dysfunction.  He has indicated that he can no longer 
walk upright as a result of his surgeries, and that he has 
not been able to work since the procedures were performed.    

VAMC Memphis has submitted the records of the veteran's 
treatment for hernia repair and subsequent nerve resection.  
A review of the preoperative report from the July 2000 hernia 
repair surgery indicates that the veteran gave his consent to 
the procedure.  His wife was present in the room.  He was 
noted to be alert and awake at the time of consent.  It was 
noted that the risks of the procedure, including nerve 
injury, were discussed with the patient.  The veteran did not 
refuse surgery, and it commenced shortly thereafter.

According to the surgical report dated July 20, 2000, the 
primary surgeon was Dr. W.J.H.  The attending surgeon was Dr. 
R.C.C.  The first assistant was K.C.M.  There were six 
individuals described as "[Operating Room] support 
personnel."  Three of them were noted as "fully trained" 
and three are noted as being an "orientee."  The surgical 
report is signed by the two surgeons.  There is no indication 
that anyone other than the two surgeons performed the 
operation.  

A small inguinal hernia and fatty lipoma were excised during 
the surgery.  The surgical report notes that the 
"ilioinguinal nerve was identified and preserved throughout 
the course of the procedure."  

The postoperative report indicates that the veteran arrived 
in the postoperative area at approximately 1:30.  He was 
nauseated, which improved after vomiting one time.  There was 
no evidence of hematemesis.  He was discharged at 5:30 pm, 
after being prescribed pain medication and provided with 
written and oral instructions

The veteran has contended that he coughed up blood for 
several days after his surgery.  During his April 2004 
testimony, he stated that both he and his wife contacted VAMC 
Memphis about this, and that they were told that this was 
normal.  The postoperative report does not contain any 
reference to hemoptysis (coughing up blood), nor are there 
any clinical notes referencing that either the veteran or his 
wife contacted the facility about hemoptysis.  

In November 2000, the veteran reported severe low back pain 
and pain in the inguinal area, both of which had manifested 
after his July 2000 surgery.  On physical examination, the 
surgical site was noted to be well-healed.  There was 
moderate tenderness to palpation and no apparent hernia 
recurrence.  Nerve compression was suspected, and the veteran 
was given a Marcaine injection.  In December 2000, after a 
second Marcaine injection was unsuccessful in relieving the 
veteran's pain, nerve resection surgery was scheduled.  

A preoperative report notes that consent to the procedure was 
obtained on December 4, 2000, 11 days before the operation.  
He had the opportunity to discuss and indicate his 
comprehension of the procedure.  The risks of the procedure, 
including bleeding, infection, and death, were discussed with 
the veteran.  He did not refuse surgery.  

The December 2000 surgical report indicates that the 
procedure was performed by a physician, with other physicians 
attending.  The report notes that the veteran was informed of 
the risks and benefits of the procedure prior to its 
commencement.  Nerve fibers from both the ilioinguinal and 
iliohypogastric nerves were identified, ligated and sutured.  
The veteran was returned to the recovery room in stable 
condition.

On postoperative assessment, the veteran indicated that he 
was "doing all right."  He was alert and oriented and had 
no nausea or pain.  He was discharged with oral and written 
instructions.  

Following the December 2000 surgery, the veteran continued to 
report pain in the left inguinal area, which radiated down 
his left leg.  In May 2002, the veteran reported that his 
pain was "constant and unbearable" and that he had begun to 
suffer erectile dysfunction.  It was determined that no 
further surgical options were available.  A surgical 
resident, Dr. S.L.H., noted that the veteran appeared to be 
"significantly disabled" by his pain.

The veteran was treated for his pain by a private physician, 
Dr. C.  In May 2003, Dr. C. provided a medical opinion 
indicating that the veteran's pain was severe, with a pain 
level of 10 out of 10.  It was described as intermittent, 
stabbing pain that caused the veteran to wince and bend over.  
The attacks would occur every couple of minutes.  Dr. C. 
noted that he found the veteran to be genuine as to his 
complaints.  He did not attribute the veteran's disability to 
negligence or lack of skill on the part of VA officials.  

Also in May 2003, the veteran's chiropractor wrote a letter, 
indicating that further chiropractic treatment would not 
improve the veteran's groin area "due to the damage there."  
The chiropractor did not elaborate as to the nature of the 
damage he had observed, nor did he relate any damage to 
negligence of lack of skill on the part of VA officials.

Private medical records from Family Healthcare of Millington 
(Tennessee), dated September 2003 to January 2005, were also 
submitted.  Although there were many references to pain in 
the inguinal area, none of the veteran's treatment providers 
related his pain to neglect or lack of skill on the part of 
VA officials.  

In April 2004, the veteran was afforded a videoconference 
hearing before the Board.  He testified that he had given his 
consent to the July 2000 surgery, but indicated that he was 
only asked to sign a form.  No risks and benefits were 
discussed with him; however, a student intern did advise him 
that nerve damage could result from the operation.  

With regard to the December 2000 surgery, the veteran 
testified that he did not consent to the surgery or sign a 
consent form.  He further indicated that he was given no 
instructions after his surgery.  

The veteran noted that he had been to several private 
physicians after his surgery, but that no treatment had been 
successful.  He was in constant pain and could not 
participate in activities with his grandchildren.  He 
testified that he had not worked since his first surgery in 
July 2000, and that his wife had had to go back to work in 
order to support them.  He walked with a constant stoop due 
to pain.  He could lay flat only for a few minutes at a time.  
He could not rise from a chair without difficulty.  

In February 2005, the veteran received a VA general 
examination.  He reported several orthopedic problems, 
including back pain and erectile dysfunction that had begun 
after his December 2000 surgery.  He indicated that his left 
inguinal pain radiated to his left gluteal area and then down 
the back of his left leg to mid-calf.  

The examiner noted that the veteran arrived at the 
examination in a wheelchair.  He was able to walk unassisted, 
but was "bent forward."  He also walked with a limp.  There 
was indication of decreased sensation around the surgical 
site.  On neurological examination, axonal neuropathy of the 
left lower extremity and L3-L4 radiculopathy were noted.  

The veteran received a VA orthopedic examination in February 
2005 to determine whether it was likely, unlikely, or at 
least as likely as not that his chronic low back pain was 
related to his surgeries.  The claims folder was reviewed.  
The veteran indicated that his back pain was not significant, 
but that his radiating inguinal pain remained.  X-rays of the 
lumbar spine showed significant spondylosis in the lumbar 
spine.  The examiner found that the inguinal pain from the 
veteran's surgeries was not related to his lumbar 
spondylosis. 

In March 2005, the veteran received a VA genitourinary 
examination to determine whether it was likely, unlikely, or 
at least as likely as not that his erectile dysfunction was 
related to his surgeries.  The veteran indicated that 
erectile dysfunction had begun after his July and December 
2000 surgeries, and was unrelieved by any medication.  After 
conducting a physical examination of the veteran, the 
examiner concluded that erectile dysfunction was not 
secondary to nerve damage, but was possibly secondary to 
chronic pain and moderate anxiety. 

In April 2005, the veteran received a VA examination to 
determine whether it was likely, unlikely, or at least as 
likely as not that the veteran's chronic inguinal pain was 
related to his surgeries.  The veteran indicated difficulty 
standing and an inability to work.  He had a 10/10 level of 
pain.  The pain was constant, sharp and burning.  He had 
flare-ups on a daily basis, precipitated by any sort of 
activity.  He could walk only very short distances.  

On physical examination, the veteran was observed to walk 
with a stoop.  He arrived at the examination in a wheelchair.  
There was evidence of radiation of pain down the left leg.  
The examiner found that the veteran's pain was likely due to 
an entrapment or injury to the left ilioinguinal and 
iliohypogastric nerves, and that numbness and paresthesias 
(tingling) in that area could be related to the ligation of 
the nerves.  Therefore, in the examiner's view, the veteran's 
symptoms were at least as likely as not related to his 
surgery.  However, the examiner did not feel that the injury 
was caused by neglect or surgical error.

On review, the Board finds that the veteran has additional 
disability as a result of his June and December 2000 
surgeries.  The veteran's treatment providers concur that his 
pain is ongoing and had its onset in his hernia repair 
surgery and subsequent nerve resection.  However, merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  

In order to establish causation, it must also be shown that 
VA either failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's informed consent.  38 
C.F.R. § 3.361(d)(1).   The April 2005 VA examiner concluded 
that, although the veteran's disability had its onset in his 
July and December 2000 surgeries, his disability was not the 
result of negligence or lack of skill.  Similarly, none of 
the veteran's treatment providers have attributed his 
disability to negligence, lack of skill on the part of VA 
medical staff or an event not reasonably foreseeable. 

Although the veteran has testified to the contrary, the 
medical evidence shows that he was informed of the risks and 
benefits of his surgeries, including the possibility of nerve 
damage.  Absent a finding of proximate causation or showing 
that the veteran did not give his informed consent to the 
procedure, disability compensation under 38 U.S.C.A. § 1151 
cannot be granted.  

The Board has noted the veteran's contentions that he was 
operated on by four students, that he did not give his 
informed consent to his surgeries, and that he has not been 
able to work since his surgeries.  However, his testimony is 
not borne out by the record.  The record indicates that the 
veteran was operated on by VA surgeons, not students.  There 
is evidence that he was informed of the risks and benefits of 
both of his operations.  Further, although the veteran has 
repeatedly testified that he has not worked since July 2000, 
medical records dated January and March 2004 show the veteran 
advised his treatment providers that he was employed as a 
welder.  Because the veteran's testimony is at odds with the 
medical record, the Board finds that his testimony lacks 
credibility and is of limited probative value.  

The Board acknowledges the veteran's belief that his 
disability is related to his VA treatment.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, a preponderance of the evidence is against a finding 
that the veteran's chronic left inguinal pain, chronic low 
back pain or erectile dysfunction is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
or an event not reasonably foreseeable.  Absent any evidence 
to the contrary, there is no doubt to be resolved, and 
entitlement  to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.   


ORDER

Entitlement to disability compensation for residuals of a 
left inguinal nerve resection pursuant to the provisions of 
38 U.S.C.A. § 1151 is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


